

116 S2036 IS: Youth Summer Jobs and Public Service Act of 2019
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2036IN THE SENATE OF THE UNITED STATESJune 27, 2019Mr. Cardin (for himself and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Workforce Innovation and Opportunity Act to provide grants to States for summer
			 employment programs for youth.
	
 1.Short titleThis Act may be cited as the Youth Summer Jobs and Public Service Act of 2019. 2.Grants to States for summer employment for youthSection 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164) is amended by adding at the end the following:
			
				(d)Grants to States for summer employment for youth
 (1)In generalNotwithstanding any other provision of this Act, from the amount appropriated under paragraph (2), the Secretary shall award grants to States to provide assistance to local areas that have high concentrations of eligible youth to enable such local areas to carry out programs described in subsection (c)(1) that provide summer employment opportunities for eligible youth, which are directly linked to academic and occupational learning, as described in subsection (c)(2)(C). In awarding grants under this subsection, a State shall—
 (A)partner with private businesses to the extent feasible to provide employment opportunities at such businesses; and
 (B)prioritize jobs and work opportunities that directly serve the community. (2)Authorization of appropriationsThere is authorized to be appropriated $100,000,000 to carry out this subsection for each of fiscal years 2020 through 2024..